UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

GEORGE FARRINGTON CHINN, a/k/a
                                                                    No. 95-5762
Ellis C. Farrington, a/k/a Ellis
Charles Farrington, a/k/a James
Spuille, Jr.,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-94-227)

Submitted: February 13, 1996

Decided: March 11, 1996

Before HALL and MURNAGHAN, Circuit Judges, and
CHAPMAN, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David S. Bracken, GREENBERG, BRACKEN & TRAN, Alexandria,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Mark D. Rubino, Special Assistant United States Attorney, Alexan-
dria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

After a jury trial on predominately stipulated facts, George Farring-
ton Chinn was convicted of ten counts of making false statements to
a licensed firearms dealer in violation of 18 U.S.C.A. § 924(a)(1)(A)
(West Supp. 1995). Chinn timely appeals his convictions, contending
that the district court erred in refusing to admit his proffered evidence
tendered to establish a justification defense. We affirm the judgment
of the district court.

In 1990 and 1991, Chinn purchased ten firearms from a federally
licensed firearms dealer. On each occasion, Chinn filled out firearm
transaction forms using false names, addresses and social security
numbers.

At trial, Chinn attempted to introduce evidence establishing his jus-
tification for making the false statements. The Government objected.
At a bench conference, Chinn's counsel proffered that Chinn would
testify that he had been shot in a robbery attempt in 1988 that had left
more than one person dead and that, as a witness to the murders,
Chinn believed he needed protection. The court sustained the Govern-
ment's objection.

Chinn contends that the district court committed reversible error
when it sustained the Government's objection, which in effect pre-
cluded him from presenting any evidence supporting a justification
defense based on his proffered evidence. We disagree.

In United States v. Crittendon, 883 F.2d 326 (4th Cir. 1989), we
applied a four-part test for determining whether a defendant is entitled
to a justification defense. Under Crittendon, a defendant is not enti-
tled to the defense of justification unless: (1) the defendant was under
unlawful and present threat of death or serious bodily injury; (2) the

                     2
defendant did not recklessly place himself in a situation where he
would be forced to engage in criminal conduct; (3) the defendant had
no reasonable legal alternative (to both the criminal act and the avoid-
ance of the threatened harm); and (4) there was a direct causal rela-
tionship between the criminal action and the avoidance of the
threatened harm. Id. at 330.

Applying this test, we conclude that the district court correctly
excluded the proffered evidence because it is unquestionably clear
that Chinn failed to satisfy the first prong of Crittendon. The fear
Chinn felt regarding bodily harm was generalized at best, and he was
under no imminent threat of violence. Three years had passed since
he witnessed the murders, and he did not allege that he suffered any
close calls or received any death threats in the intervening period.
These facts are insufficient to satisfy the initial element of the
Crittendon test. See also United States v. Perrin, 45 F.3d 869, 875
(4th Cir. 1995) (defendant, whose enemy was looking for him with
a shotgun one week prior to defendant's arrest on handgun charges,
possessed only "generalized" fear, which was not sufficient for justifi-
cation defense), cert. denied, ___ U.S.__, 63 U.S.L.W. 3860 (U.S.
June 5, 1995) (No. 94-9144). Therefore, the district court properly
sustained the Government's objection.

We affirm Chinn's convictions and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3